Citation Nr: 0427510	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03 02-313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1982 to 
December 1982, from April 1984 to April 1988, and from 
February 1991 to March 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim for service 
connection for CAD.

Unfortunately, because further development is needed before 
the Board can make a decision, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In October 1999, after a 1-month history of chest pain, the 
veteran was diagnosed with CAD and underwent triple bypass 
surgery.  Since then, his condition has been closely 
monitored and treated with medication.

Unfortunately, the RO was only able to obtain some of the 
veteran's service medical records (SMRs).  There are 2 
records dated in May 1982, and the remainders are dated from 
January 1991 through January 1992.  The May 1982 "Report of 
Medical History" indicates he had pain or pressure in his 
chest about twice a week prior to enlistment.  However, a 
medical examination given to him that same day indicates he 
was normal and qualified to serve in the Armed Forces.  In 
January 1992, a lipid screening indicated his cholesterol 
level was high.



In these situations, where the SMRs are incomplete, lost or 
presumed destroyed through no fault of the veteran, VA's duty 
to assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991); and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  

The veteran has stated that he had chest pains in 1986, while 
he was stationed in Germany and reported to sick call on two 
occasions because of this condition.  Since his SMRs are not 
available for this time period, VA should attempt to 
reconstruct his SMRs by obtaining sick or morning reports, 
etc.

In July 2002, a VA physician indicated he was asked to review 
the veteran's medical records and determine whether there was 
a relationship between his CAD and military service.  The 
designate noted there were no records of the veteran's 
military service available for him to review.  He said he 
found no relationship between the CAD and military service, 
but noted "[i]t is difficult to establish any relationship 
in the absence of records during the patient's military 
service.  Specifically, there are no records that would 
indicate whether or not the patient had the risk factors of 
coronary disease or he was hypertensive, whether he was 
smoking during the Military nor whether or not he had lipid 
screening."  

It is unclear why the veteran's SMRs, albeit only the few 
that are available, were not given to this VA physician for 
review.  But the SMRs currently on file do indeed indicate 
that two health risk appraisals were performed in February 
1991 and January 1992 - and both included lipid screening.  
Moreover, as indicated, the veteran had an elevated 
cholesterol level.

Under the statutory duty to assist mandated by 38 U.S.C.A. § 
5103A and interpretive decisions of the U.S. Court of Appeals 
for Veterans Claims (Court), a VA examiner must review a 
claimant's prior medical records when it is necessary to 
ensure a fully informed examination or to provide an adequate 
basis for the examiner's findings.  VAOGCPREC 20-95, 61 Fed. 
Reg. 10064 (1996).

The veteran's SMRs have not yet been reviewed or considered 
by a medical examiner, so this must be done to ensure that 
the medical opinion is fully informed and based upon all the 
relevant information currently available.  Charles v. 
Principi, 16 Vet. App. 370, 374-375 (citing 38 U.S.C. 
5103(A(d)(2)(B), 5103A(d)(2)).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any determination on the merits, 
ensure that all notification and development 
action required by the Veterans Claims Assistance 
Act (VCAA) and implementing VA regulations is 
completed.  In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002) and their 
implementing regulations, especially 38 C.F.R. § 
3.159(b) and (c)(2) (2003), are fully complied 
with and satisfied.

*This includes requesting the veteran to provide 
any relevant evidence in his possession 
pertaining to the claim at issue that is not 
currently on file.

2.	Send a letter to the veteran and request that he 
provide the approximate dates in 1986 when he 
reported to sick call with chest pains.  If he 
cannot recall the precise dates, ask him to be 
as specific as possible in, hopefully, narrowing 
the time frame to at least within 60 days.  

Then obtain any sick call reports, morning 
reports, or other abstracts from the Surgeon 
General's Office (SGO) that might indicate the 
veteran was seen in 1986, as alleged, for 
complaints of chest pains.  Provide the 
appropriate source with any information necessary 
to search for this evidence, including that 
provided by the veteran concerning the 
approximate dates in question, his assigned unit, 
etc.

3.  If possible, have the VA examiner who provided 
the July 2002 medical opinion submit an addendum 
to the report of that evaluation indicating 
whether the veteran's CAD is at least as likely 
as not related to or aggravated by his military 
service.  (Note:  this time, ensure the VA 
examiner has access to the claims file, 
particularly the records cited above concerning 
the veteran's elevated cholesterol level on lipid 
screening).  And if, for whatever reason, it is 
not possible to have this VA examiner comment 
further, then obtain a medical opinion from 
another doctor equally qualified to make this 
important determination.  If the VA examiner 
deems necessary, this may require having the 
veteran reexamined.

	If no opinion can be rendered, without resorting 
to pure speculation, explain why this is not 
possible.  

It is absolutely imperative that the VA examiner, 
whomever designated, has access to and reviews 
the claims folder for the veteran's pertinent 
medical history.  This includes a complete copy 
of this remand, his available SMRs, and any 
records VA obtains from USASCURR.  The examiner 
must note in the addendum that he or she has 
reviewed the claims file.  

4.  Review the claims file.  If any development is 
incomplete, including if the examination report 
does not contain sufficient information to 
respond to the question posed, take corrective 
action before readjudication.  38 C.F.R. §4.2 
(2003); Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the veteran's claim in light 
of any additional evidence obtained.  If it 
remains denied, prepare a supplemental statement 
of the case (SSOC) and send it to him and his 
representative.  Give them time to respond before 
returning the case to the Board for further 
appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



